Citation Nr: 0103945	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-21 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right foot and/or 
ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


REMAND

The veteran had active duty from March 1944 to May 1958.

These matters come to the Board of Veterans Appeals (Board) 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in which the RO 
denied entitlement to service connection for a right knee and 
a right foot condition.  The veteran perfected an appeal of 
that decision.

The service medical records show that in December 1946 the 
veteran was riding in a jeep when it overturned, resulting in 
a deep, six-inch laceration extending from the mid-tibia 
medially on the right lower leg.  The wound was sutured and 
treated until February 1947, at which time he was returned to 
duty.  His April 1958 separation examination revealed no 
abnormalities pertaining to the lower extremities, except for 
the scar.

A December 1979 private medical report indicates that the 
veteran incurred a twisting injury to the right foot in the 
previous month, resulting in an avulsion chip fracture of the 
navicular and a sprained ankle.  He denied having received 
any injury to the right foot previously.  He continued to 
complain of pain in the right side of the foot through 
February 1980.

In a January 1991 rating decision the RO granted service 
connection for a laceration scar on the right leg, rated as 
non-compensable.  Diagnostic testing in June 1991 revealed 
that he had peripheral motor-sensory neuropathy in the right 
leg of a demyelinating nature.  X-ray studies of the right 
ankle and foot in April and December 1991 revealed mild 
degenerative changes.  A VA examination in December 1991 
resulted in the finding that the in-service laceration had 
resulted in damage to the saphenous nerve, with moderate 
symptoms, and that the peripheral neuropathy in the right 
foot was idiopathic in nature.  As the result of a January 
1994 Board decision, in an August 1994 rating decision the RO 
increased the rating for the laceration scar from zero to 
10 percent.  In an August 1996 rating decision the RO also 
granted service connection for a right hip scar as the 
residual of a shell fragment wound, and rated the scar as 
non-compensable.

In an April 1997 decision the Board denied entitlement to a 
disability rating in excess of 10 percent for the right lower 
leg scar and a compensable rating for the right hip scar, 
which was confirmed by the Court of Appeals for Veterans 
Claims (formerly the Court of Veterans Appeals) (Court) in 
April 1998.  In October 1998 the veteran claimed entitlement 
to an increased rating for "right leg, right hip, right knee, 
and right foot," all of which he claimed were secondary to 
the in-service motor vehicle accident.

The Board notes that magnetic resonance imaging (MRI) of the 
right knee in July 1998 showed a tear of the posterior horn 
of the medial meniscus due to degeneration, a small popliteal 
cyst, and an old post-traumatic change at the anterior 
frontal femoral condyle.  An MRI of the right distal leg 
showed no abnormalities.

In a March 1999 rating decision the RO denied entitlement to 
increased ratings for the disabilities for which service 
connection had been established, which pertained to the right 
leg and the right hip.  The veteran later indicated that it 
was his intent to claim service connection for the additional 
disabilities, and the RO provided him a VA examination in 
June 1999.  During the examination he reported having had 
anterolateral knee pain for the previous 30 years.  As the 
result of a physical examination and review of the medical 
evidence of record, the examination resulted in diagnoses of 
degenerative joint disease of the lateral compartment, right, 
mild, and sensory branch disruption of the saphenous nerve, 
moderately to severely symptomatic in the right lower leg.  

In the July 1999 rating decision the RO determined that 
service connection for any additional disabilities pertaining 
to the right lower extremity was not warranted.  Because the 
veteran's symptoms had been diagnosed as degenerative joint 
disease of the lateral compartment of the right knee, the RO 
denied entitlement to service connection for that specific 
disorder.  The RO found that the claims for service 
connection were not well grounded.

The Board notes that in requesting the June 1999 VA 
examination the RO asked the examiner to provide an opinion 
regarding the causal relationship, if any, between the 
veteran's in-service motor vehicle accident and any current 
right knee or right foot disability.  The examiner, however, 
failed to provide the necessary opinion.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, or adjudicated the substantive merits 
of the claims for service connection, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.  For these reasons a 
remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letters 00-87 (November 17, 2000) 
and 01-02 (January 9, 2000), as well as 
any pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for any symptoms 
pertaining to the right lower extremity 
since August 1994.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.

3.  The RO should afford the veteran a VA 
orthopedic examination to determine the 
nature and severity of any current right 
knee or right foot disability.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies, including X-ray studies, that 
are deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should conduct a thorough 
orthopedic examination of the right lower 
extremity and provide a diagnosis of any 
pathology found.  The examiner should 
also furnish an opinion as to whether it 
is at least as likely as not that any 
current pathology of the right knee or 
right foot is etiologically related to 
the in-service motor vehicle accident or 
the right leg laceration scar with 
saphenous nerve neuralgia.  The examiner 
should provide the complete rationale for 
his/her opinion.

4.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination and 
opinion are in complete compliance with 
the directives of this remand and, if 
they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claim for service connection for a 
right knee and a right foot disorder.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


